Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Gregory Shawn Mercer appeals the district court’s orders dismissing this 42 U.S.C. § 1988 (2012) action and denying his motion for reconsideration. We have reviewed the record and find no reversible error. Accordingly,- we affirm for the reasons stated by the district court. Mercer v. Fairfax Cnty. Child Protective Servs., No. 1:15-cv-00302-LO-TCB (E.D. Va. Aug. 25 & Dec. 17, 2015; Feb. 11, 2016). The motions- to compel, for a subpoena, to clarify, and to direct a state judge to verify a record’s existence are denied. We grant the motions to exceed the length limitations for the brief and to file amended and supplemental informal reply briefs and amendments. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED